DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. US 2017/0180041 in view of Munro US 2004/0135992.
Regarding claims 1 and 11, Yi et al. discloses in Fig. 1, a method/apparatus of an optical time domain reflectometer comprising: 
a light source OTDR 107 configured to output a monitoring light;  
an optical detection unit 105 configured to detect a return light from an optical transmission line and output a detection signal indicating an intensity of the return light;  

a processing unit 108 configured to detect a first timing at which a value of the detection signal becomes less than a first threshold value, detect a second threshold value different from the first threshold value (paragraphs 0036-0037, 0039, 0054).
Yi does not specifically disclose for calculating a first change rate which is a change rate of the detection signal in a period between the first timing and the second timing, wherein the processing unit: calculates the first change rates for a plurality of periods by changing the first threshold value and the second threshold value and, when a second change rate that is a change rate between the first change rate in a first period and the first change rate in a second period adjacent to the first period is greater than a change rate threshold value, detects a position corresponding to either the first timing or the second timing in the first period as a breakage position of the optical transmission line. 
 	Munro discloses for calculating a first change rate which is a change rate of the detection signal in a period between the first timing and the second timing, wherein the processing unit: calculates the first change rates for a plurality of periods by changing the first threshold value and the second threshold value and, when a second change rate that is a change rate between the first change rate in a first period and the first change rate in a second period adjacent to the first period is greater than a change rate threshold value, detects a position corresponding to either the first timing or the second 
	Before the effective filling date of claimed invention, it would have been obvious to an artisan to include the teaching of Munro in the system of Yi.
	One of ordinary skill in the art would have been motivated to do that in order to provide accurate fault location information in the optical network.
 Regarding claim 2, Yi discloses wherein the second threshold value in the first period is equal to the first threshold value in the second period (paragraph 0011).
 	Regarding claim 12, Yi et al. discloses in Fig. 1, a test system of an optical transmission line comprising: 
a first optical transmission apparatus (i.e., site A) configured to transmit and receive optical signals;  
a second optical transmission apparatus (i.e., site B) configured to transmit and receive the optical signals; 
 an optical transmission line (i.e., transmission line) connecting the first optical transmission apparatus and the second optical transmission apparatus;  and 
an optical time domain reflectometer as disclosed in claims 1 and 11 above.
 
3.	Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Perron et al. U.S. Publication no. 2013/0088718. Multiple acquisition OTDR method and device
b.	Preston et al. U.S. Publication no. 2016/0187223. Noise management for optical time delay interferometry
c.	Englund U.S. Publication no. 2019/0197846. Method and system for distributed acoustic sensing

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dzung D Tran whose telephone number is (571)
272-3025. The examiner can normally be reached on 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Payne, can be reached on (571) 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the


DT
01/27/2022

/Dzung D Tran/
Primary Examiner, Art Unit 2637